72 N.Y.2d 838 (1988)
The People of the State of New York, Respondent,
v.
Wayne E. Shaw, Appellant.
Court of Appeals of the State of New York.
Argued May 27, 1988.
Decided June 9, 1988.
Appeal dismissed upon the ground that defendant is not presently available to obey the mandate of the Court of Appeals in the event of an affirmance (see, People v Jiminez, 71 N.Y.2d 963; People v Burger, 70 N.Y.2d 828; Matter of Robert E., 68 N.Y.2d 980; People v Sullivan, 28 N.Y.2d 900; People v Del Rio, 14 N.Y.2d 165; People v Genet, 59 N.Y. 80).